              Case 2:19-cv-01175-MJP Document 139 Filed 12/14/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          TRAVELERS PROPERTY                                 CASE NO. C19-1175 MJP
            CASUALTY COMPANY OF
11          AMERICA,                                           DISMISSAL ORDER

12                                  Plaintiff,

13                  v.

14          NORTH AMERICAN TERRAZZO,

15                                  Defendant.

16

17
            On December 4, 2020, the Parties notified the Court that a settlement had been reached in
18
     this matter, and it appears that no issue remains for the Court’s determination. The Court
19
     ORDERS that this action and all claims asserted herein are DISMISSED with prejudice and
20
     without costs to any party.
21
            In the event that the settlement is not perfected, any party may move to reopen the case,
22
     provided that such motion is filed within thirty (30) days of the date of this order. Any trial date
23

24


     DISMISSAL ORDER - 1
             Case 2:19-cv-01175-MJP Document 139 Filed 12/14/20 Page 2 of 2




 1   and pretrial dates previously set are hereby VACATED and any pending motions are

 2   STRICKEN.

 3          The clerk is ordered to provide copies of this order to all counsel.

 4          Dated December 14, 2020.

 5                                                        A
                                                          Marsha J. Pechman
 6
                                                          United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     DISMISSAL ORDER - 2
